Citation Nr: 1110743	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an extradural deformity "by disc osteophyte," to include a flattening of the spinal cord (cervical spine disorder).

2.  Entitlement to service connection for right sided numbness.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 until November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the above-referenced claims.  

In May 2008, the Veteran testified before the undersigned Veterans Law Judge during a Video Conference hearing held at the RO.  The transcript of the hearing has been obtained and is associated with the claims file.

In July 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a December 2008 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

In a May 2009 decision, the Board denied service connection for a cervical spine disorder and right sided numbness.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (Joint Motion).  The Joint Motion moved for the Court to vacate and remand the May 2009 Board decision, as the parties determined that a remand was necessary for the purpose of performing additional development, including further explanation by the Board of the reasons and bases for its decision.  In March 2010, the Court granted the parties' Joint Motion.

Thereafter, the Board remanded the case to the RO in July 2010, via the Appeals Management Center (AMC), for further development and adjudicative action.  In an August 2010 SSOC, the RO/AMC affirmed the determination previously entered.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's cervical spine disorder is related to his military service.

2.  The evidence of record is in relative equipoise as to whether the Veteran currently has right sided numbness disorder that is related to his cervical spine disorder. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for right sided numbness have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claims of service connection for a cervical spine disorder and right sided numbness.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran essentially contends that he has a cervical spine disorder and right sided numbness as the result of his military service.  Specifically, he contends that he incurred both conditions in May 1976 during a combat training incident, at which time he also injured his left shoulder.  Additionally, the Veteran claims that his cervical spine disorder and right sided numbness are related to a service-connected for the left- shoulder injury.

The Veteran's service treatment records were obtained and reflect reports of a right arm condition. A September 1974 treatment record shows that the Veteran reported having pain and numbness in his right arm one day after receiving a series of vaccination injections.  He was treated for his symptoms but was not diagnosed with a right arm condition.  An October 1974 service treatment record shows that the Veteran reported having an injury to his right arm during combat training.  The impression was a muscle strain, and a questionable injured tendon.  Subsequent treatment records are negative for any further reports or diagnoses of a condition affecting the Veteran's right side.

A May 1976 service treatment record shows that the Veteran reported having dislocated his left shoulder, which spontaneous relocation.  The record, however, is negative for a reported cervical spine condition or right sided numbness.  The Board notes that the Veteran was service-connected for a left shoulder disability, with history of dislocations, by way of a March 2004 rating decision.

An October 1976 service treatment record reflects that the Veteran reported having a stiff neck and headaches after painting a room.  He was diagnosed with a mild strain of the neck muscles.

A subsequent November 1976 separation report of medical examination reflects that neurologic testing and clinical evaluation of the neck, spine, and extremities were normal.  It was noted on the November 1976 report that the Veteran reported a history of chronic dislocated left shoulder.

Private medical treatment records, dated collectively from August 1997 to May 2004, reflect treatment for the Veteran's reports of neck pain.  Medical records dated in August 1997 medical record document the Veteran's report of recurrent neck and shoulder pain; the physical examination revealed pain on the extremes of his cervical spine rotation and tenderness along with right trapezial and paraspinal muscles of the cervical area.  The associated X-ray examinations of the cervical spine conducted at that time revealed marked degenerative and arthritic changes and bilateral cervical ribs.   The Veteran was diagnosed with degenerative joint disease with radiculopathy.  In November 1998, he continued to report neck pain and upon physical examination was diagnosed with degenerative arthritis of the neck with associated muscle spasms.  An April 2004 magnetic resonance imaging (MRI) study of the cervical spine revealed cervical osteophyte flattening of the cervical spinal cord.  Subsequent private medical treatment records dated through May 2004 show intermittent reports of neck pain and treatment for degenerative arthritis of the cervical spine.

VA treatment records dated from December 2003 to April 2006, document the assessment and treatment of the Veteran's reported cervical spine disorder.  In September 2004, the Veteran was noted to have a diagnosis of cervical spinal stenosis.  VA treatment records dated in April 2006 show that the Veteran underwent surgery to correct a herniated cervical disc.

With regards to his right sided numbness, a June 2004 outpatient treatment record shows the first documented report of numbness in his right arm, which was said to have first manifested two years prior. He was noted to have a diagnosis of cervical spinal stenosis and to have pain in his left shoulder.  He reported his symptoms again in September 2004.  A March 2006 outpatient treatment record shows that the Veteran reported that he also experienced numbness in his right lower extremity.

In October 2005, the Veteran underwent a VA examination of his cervical spine, at which time the claims file was reviewed.  The Veteran reported having arthritis of the neck as the result of the alleged in-service training incident.  The examiner noted the Veteran to have an in-service history of recurrent right shoulder dislocations.  Physical examination revealed tenderness in the right shoulder joint and a limited range of motion.  There was no abnormality noted in the sensory examination to suggest peripheral nerve or nerve root impairment.  Motor system and primary sensation examinations revealed no abnormalities, and no pathologic reflexes were noted.  A diagnosis of cervical spine osteoarthritis was noted.  The examiner concluded that there was no evidence to suggest that the Veteran's cervical osteoarthritis was caused or aggravated by an in-service event, as his cervical condition was consistent with his age.  The examiner opined that the Veteran's active duty service had no relationship or bearing on his cervical osteoarthritis.

Also in October 2005, the Veteran underwent a separate VA examination for his reported right sided pain and numbness, at which time the Veteran reported his military history.  He reported only having intermittent right sided numbness and denied experiencing any numbness at that time.  Physical examination of the cervical spine revealed painful range of motion and tenderness to palpation.  Muscle strength of the bilateral upper extremities was good; sensation was intact; and reflexes were symmetric.  The assessment was left shoulder instability.  The examiner opined that it was unlikely that the Veteran's right sided numbness was related to his in-service left shoulder injury.  He concluded that the Veteran's right upper extremity numbness was the likely result of his cervical spine disorder.

In support of his claim, the Veteran submitted letters from his VA treating physician S.P., M.D., dated in January 2006, March 2006, and April 2006, regarding his claimed disorders.  In the January 2006 letter, the physician noted the Veteran's report of having a cervical spine disorder and numbness as the result of an in-service injury.  He was evaluated for cervical spondylosis, at which time a MRI revealed some evidence of nerve root compression of the cervical spine.  In the March 2006 letter, Dr. S.P. further indicated that the compression of the Veteran's cervical spine stemmed from degenerative changes that were likely longstanding.  The doctor indicated that although it was not possible to determine with certainty, the Veteran's degenerative changes of the cervical spine could possibly be related to his reported in-service injury.  It was reported in the April 2006 letter that the Veteran had undergone surgery to treat a herniated cervical disc.

Additionally, the Veteran submitted letters, dated in March 2005, July 2005, and April 2008, from his VA treating physician E.P.N., M.D.  Letters dated in March 2005 and July 2005 from Dr. E.P.N. reflects the doctor's opinion that the Veteran's cervical spine stenosis and osteophyte are responsible for his right sided numbness.  In the April 2008 letter, Dr. E.P.N. indicated that the Veteran's neck pain began after a 1974 in-service injury.  The doctor opined that it is as likely as not that the in-service injury led to the Veteran's herniated disc and subsequent neck pain.

The Veteran testified at a hearing before the undersigned in May 2008, at which time he further clarified his contentions.  The Veteran stated his belief that his cervical spine disability and right sided numbness are related to his service-connected left shoulder disability, as these conditions arose out of the same in-service training incident.  With regards to the right sided numbness claim, the Veteran indicated that he was "not as numb" following his cervical spine surgery and that he experienced occasional numbness at night.

In October 2008, the Veteran underwent a VA spine examination, at which time the examiner reported that the claims file was reviewed.  Physical examination revealed painful range of motion and slight cervical spasms and tenderness from C5 to C7.  Radiologic examination of the spine revealed fusion from C5 to C6 and significant spurring throughout the cervical spine, most severe at C4 to C5 and C6 to C7.  The diagnosis was degenerative disc disease of the cervical spine.  In response to the question of whether the Veteran's cervical spine disorder was related to his service-connected left shoulder, the examiner stated that the disorders were unrelated.  He opined that it was less likely than not that the Veteran's cervical spine disorder was related to the May 1976 in-service training incident or his military service, as there was not sufficient evidence to the contrary.  The examiner noted that the service treatment records were negative for any reports of pain or problems with the neck after the in-service training incident.  He concurred with the medical evidence associated with the claims file showing that the cervical spine condition was degenerative in origin; he stated that there was no significant in-service trauma or fracture of the spine that predisposed the Veteran to having degenerative disease.  He concluded that the majority of the Veteran's cervical spine degeneration and disease did not occur during his three year period in the military, but instead occurred during the thirty years following separation.

Additional VA treatment records dated from May 2006 to August 2010 show intermittent treatment for the Veteran's claimed disorders.  Treatment records dated in August 2010 show the Veteran's continued reports of neck pain and right sided numbness.  An August 2010 treatment record shows a diagnosis of cervical radicular syndrome of the upper limbs.

The claims file reflects that the Veteran underwent a VA examination in August 2010.  Following a clinical examination and review of the claims file, the Veteran was diagnosed with cervical spondylosis, with no evidence of cervical radiculopathy.  The examiner stated as follows

The patient does have cervical spondylosis and required previous fusion.  He does have some mild adjacent segment degeneration to the cephalad and caudad regions of his previous fusion[,] but these injuries are not related to his shoulder dislocation with chronic subluxation.  Given the isolated report of neck strain after 16 hours of painting overhead with no neurologic symptoms[,] it is clear that the patient's current cervical spondylosis is not related to his injury to his left shoulder[;] and given the degree of degeneration and the medical records available[,] it is not related to the neck pain he experienced as a result of painting while he was on active duty.

Later in August 2010, the RO obtained an addendum to the August 2010 VA examination report, in which the VA examiner attempted to further clarify her previous August 2010 opinion.  In response to the requested clarification, the examiner essentially stated that the Veteran's cervical spine disorder was not related to his service-connected left shoulder disability or reported neck pain as a result of painting in service.  The examiner stated as follows

The patient had what basically amounts to a muscular strain in 1978 from prolonged painting.  The patient had no history of direct trauma to the area and no history of previous neurologic symptoms.  His current cervical spondylosis without cervical radiculopathy is a degenerative condition which was severe enough to require fusion and he has had some subsequent adjacent segment degeneration; however, this is not related to a neck strain.  This asks for providing the etiology of his current condition.  The etiology of cervical or lumbar spondylosis is multifactorial and cannot be quantified based on any of the available records or basically current medical treatment in most cases.  This patient's neck pain is related to an objective radiographic and clinical condition; however, it is not related to a muscle strain from painting in 1978.  Lack of continuity of treatment while not sufficient rationale for providing an etiology of the symptoms does in fact contribute to the overall assessment that the patient did not have a discrete injury that directly contributed to a stepwise progression, but had 2 separate conditions, the first of which the muscular strain, is not a direct contributor to his subsequent degenerative spondylosis in the cervical spine.

After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran currently has a cervical spine disorder that is related to his military service.  The Board similarly finds that the evidence is in relative equipoise as to whether the claimed right sided numbness disorder is related to the Veteran's cervical spine disorder.  As a point of relative equipoise as been reached with respect to the claimed disorders, the Board must resolve all doubt in the Veteran's favor and grant the claims for service connection for the cervical spine and right numbness disorders.       

Cervical Spine Disorder

The Veteran has generally alleged the he currently has a cervical spine disorder due to injuries he sustained during his military service.  Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorder, he is competent to report his current symptomatology and the onset of his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Veteran has consistently reported throughout the pendency of his appeal that he incurred an in-service injuries to his cervical spine and that he has experienced cervical spine symptoms ever since his military service.  The Board finds the Veteran's testimony to be competent as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence, however, includes contradictory opinions as to whether the Veteran current cervical spine disorder is related to his military service.  Included in the claims file are the numerous letters from the Veteran's VA treating physicians, Drs. S.P. and E.P.N., in which the physicians essentially attributed the Veteran's cervical spine disorder to the reported in-service training injury.  These opinions were essentially based on the physicians' clinical examinations of the Veteran, his reported history, and the treatment history for the claimed disorder.  In contrast, the October 2005, October 2008, and August 2010 VA examiners essentially concluded, following their review of the claims file and clinical examination of the Veteran that it was less likely as not that the cervical spine arthritis was related to an in-service injury.  Instead, the October 2005 VA examiner essentially stated that the Veteran's cervical spine disorder was more consistent with his age.  While the August 2010 constitutes the most recent review of the claims file for the purpose or rendering an opinion in this case, the Board does not find the VA examiner's opinion to be of a greater probative value.  Specifically, the VA examiner did not discuss or reconcile the conflicting medical evidence as to the nature and etiology of the Veteran's cervical spine disorder, as he did not directly address the medical opinions relating the claimed disorder to the Veteran's in-service injury.  Moreover, the October 2005, October 2008, and August 2010 VA medical opinions do not give adequate consideration to the competent lay statements of record.  Therefore, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's cervical spine arthritis is related to his military service, and accordingly, the Board must resolve this issue in favor of the Veteran.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim of entitlement to service connection for a cervical spine disorder is granted.  

Right Sided Numbness

With regards to the right sided numbness claim, the Board similarly finds that the evidence has reached a point of equipoise as to whether the Veteran currently has a right sided numbness disorder that is related to his now service-connected cervical spine disability.  Again, the Board finds the Veteran competent to report the onset and nature of his current symptomatology.  Barr, 21 Vet. App. 303; Espiritu, 2 Vet. App. 492.  The Veteran has consistently reported throughout the pendency of his appeal that his right sided numbness disorder began following the reported in-service neck injury and onset of his cervical spine symptomatology.  The Veteran's testimony in this regard is competent and there is no contradictory evidence of record related to this claim.  See Buchanan, 451 F.3d 1331.

The Board notes that in relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson, 581 F.3d at 1316.  The United State Court of Appeal for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ( "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this instance, however, the record contains conflicting medical evidence regarding whether the Veteran currently has radiculopathy affecting his right side.  The Veteran's VA treatment records, the October 2005 VA examination report, and multiple letters from Drs. S.P. and E.P.N. all indicate that the Veteran experiences right sided numbness.  Additionally, the October 2005 VA examiner and both Drs. S.P. and E.P.N. have essentially related the Veteran's right sided numbness to his now service-connected cervical spine disorder.  In contrast, the most recent August 2010 VA examiner concluded that there was no evidence of cervical radiculopathy.  However, the August 2010 VA examiner did not discuss or attempt to reconcile the prior medical evidence that indicates the presence of a current right sided numbness disorder.  The Board finds that the Veteran's VA treatment records, the October 2005 VA examination report, the letters from Drs. S.P. and E.P.N., and the August 2010 VA examiner's opinion are at the very least in equipoise with the other evidence of record.  In light of foregoing, and the Federal Circuit's decision in Davidson, the Board finds that service connection for a right sided numbness disorder is warranted.  Accordingly, the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor.

Conclusion

Further inquiry could be undertaken with a view towards development of the Veteran's claims so as to obtain an additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to service connection for a cervical spine disorder and a right sided numbness disorder is warranted.  Id.


ORDER

Entitlement to service connection for a cervical spine disorder is granted, subject to the laws and regulations governing monetary awards.

Entitlement to service connection for right sided numbness is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


